


Exhibit 10.2

 

LEAP THERAPEUTICS, INC.

 

NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”) to purchase
shares of Stock of Leap Therapeutics, Inc. (the “Company”):

 

Optionee:

 

Grant Date:

 

Vesting Commencement Date:

 

Exercise Price: 
$                                                                                          
per share

 

Number of Option
Shares:                                                                                          
shares

 

Expiration Date:

 

Type of Option:                                                       Incentive
Option

 

                                                                                                                                               
Nonstatutory Option

 

Exercise Schedule:  [insert vesting schedule]

 

In no event shall the Option become exercisable for any additional Option Shares
after Optionee’s cessation of Service.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Leap Therapeutics, Inc. Amended and Restated
2012 Equity Incentive Plan (the “Plan”).  Optionee further agrees to be bound by
the terms of the Plan and the terms of the Option as set forth in the Stock
Option Agreement attached hereto as Exhibit A.  Optionee hereby acknowledges the
receipt of a copy of the official prospectus for the Plan in the form attached
hereto as Exhibit B. A copy of the Plan is available upon request made to the
Corporate Secretary at the Company’s principal offices.

 

Employment at Will.  Nothing in this Notice or in the attached Stock Option
Agreement or in the Plan shall confer upon Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the

 

--------------------------------------------------------------------------------


 

Company (or any Affiliate employing or retaining Optionee) or of Optionee, which
rights are hereby expressly reserved by each, to terminate Optionee’s Service at
any time for any reason, with or without cause.

 

Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

DATED:

 

 

 

 

 

 

 

 

 

 

LEAP THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Optionee

 

 

 

 

 

 

Address:

 

 

 

 

 

 

ATTACHMENTS
Exhibit A - Stock Option Agreement
Exhibit B - Plan Summary and Prospectus

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

LEAP THERAPEUTICS, INC.
STOCK OPTION AGREEMENT

 

RECITALS

 

A.                                    The Board has adopted the Plan for the
purpose of retaining the services of selected Employees, non-employee members of
the Board (or the board of directors of any Affiliate) and consultants and other
advisors who provide services to the Company (or any Affiliate).

 

B.                                    Optionee is to render valuable services to
the Company (or an Affiliate), and this Agreement is executed pursuant to, and
is intended to carry out the purposes of, the Plan in connection with the
Company’s grant of an option to Optionee.

 

C.                                    All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                      Grant of Option.  The Company hereby
grants to Optionee, as of the Grant Date, an option to purchase up to the number
of Option Shares specified in the Grant Notice.  The Option Shares shall be
purchasable from time to time during the option term specified in Paragraph 2 at
the Exercise Price.

 

2.                                      Option Term.  This option shall have a
maximum term of ten (10) years measured from the Grant Date and shall
accordingly expire at the close of business on the Expiration Date, unless
sooner terminated in accordance with Paragraph 5 or in accordance with the Plan.

 

3.                                      Limited Transferability.

 

(a)                                 This option shall be neither transferable
nor assignable by Optionee other than by will or the laws of inheritance
following Optionee’s death and may be exercised, during Optionee’s lifetime,
only by Optionee.  However, Optionee may designate one or more persons as the
beneficiary or beneficiaries of this option, and this option shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon the Optionee’s death while holding this
option.  Such beneficiary or beneficiaries shall take the transferred option
subject to all the terms and conditions of this Agreement, including (without
limitation) the limited time period during which this option may, pursuant to
Paragraph 5, be exercised following Optionee’s death.

 

(b)                                 If this option is designated a Nonstatutory
Option in the Grant Notice, then this option may be assigned in whole or in part
during Optionee’s lifetime to one or more of the Optionee’s Family Members or to
a trust established for the exclusive benefit of Optionee and/or one or more
such Family Members, to the extent such assignment is in

 

--------------------------------------------------------------------------------


 

connection with the Optionee’s estate plan or pursuant to a domestic relations
order and is approved by the Committee.  The assigned portion shall be
exercisable only by the person or persons who acquire a proprietary interest in
the option pursuant to such assignment.  The terms applicable to the assigned
portion shall be the same as those in effect for this option immediately prior
to such assignment.

 

4.                                      Dates of Exercise.  This option shall
become exercisable for the Option Shares in one or more installments in
accordance with the Exercise Schedule set forth in the Grant Notice.  As the
option becomes exercisable for such installments, those installments shall
accumulate, and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or under the Plan.

 

5.                                      Cessation of Service.  The option term
specified in Paragraph 2 shall terminate (and this option shall cease to be
outstanding) prior to the Expiration Date should any of the following provisions
become applicable:

 

(a)                                 Should Optionee cease to remain in Service
for any reason (other than (i) death, (ii) Permanent Disability, or (iii) for
Cause) while this option is outstanding, then Optionee (or any person or persons
to whom this option is transferred pursuant to a permitted transfer under
Paragraph 3) shall have a period of three (3) months (commencing with the first
date following such cessation of Service) during which to exercise this option,
but in no event shall this option be exercisable at any time after the
Expiration Date.

 

(b)                                 Should Optionee die while this option is
outstanding, then this option may be exercised by (i) the personal
representative of Optionee’s estate or (ii) the person or persons to whom the
option is transferred pursuant to Optionee’s will or the laws of inheritance
following Optionee’s death or to whom the option is transferred during
Optionee’s lifetime pursuant to a permitted transfer under Paragraph 3, as the
case may be.  However, if Optionee dies while holding this option and has an
effective beneficiary designation in effect for this option at the time of his
or her death, then the designated beneficiary or beneficiaries shall have the
exclusive right to exercise this option following Optionee’s death.  Any such
right to exercise this option shall lapse, and this option shall cease to be
outstanding, upon the earlier of (i) the expiration of the twelve (12)-month
period following the date of Optionee’s death or (ii) the Expiration Date.

 

(c)                                  Should Optionee cease Service by reason of
Permanent Disability while this option is outstanding, then Optionee (or any
person or persons to whom this option is transferred pursuant to a permitted
transfer under Paragraph 3) shall have a period of twelve (12) months
(commencing with the first date following such cessation of Service) during
which to exercise this option.  In no event shall this option be exercisable at
any time after the Expiration Date.

 

(d)                                 During the limited period of post-Service
exercisability, this option may not be exercised in the aggregate for more than
the number of Option Shares for which this option is, at the time of Optionee’s
cessation of Service, vested and exercisable pursuant to the Exercise Schedule
specified in the Grant Notice.  This option shall not vest or become

 

5

--------------------------------------------------------------------------------


 

exercisable for any additional Option Shares following the Optionee’s cessation
of Service, except to the extent (if any) specifically authorized by the Plan
Administrator pursuant to an express written agreement with the Optionee.  Upon
the expiration of such limited exercise period or (if earlier) upon the
Expiration Date, this option shall terminate and cease to be outstanding for any
exercisable Option Shares for which the option has not otherwise been exercised.

 

(e)                                  Should Optionee’s Service be terminated for
Cause or should Optionee engage in conduct that would constitute grounds for
Optionee’s termination for Cause following Optionee’s termination date, but
while this option is outstanding, then this option shall terminate immediately
and cease to remain outstanding.

 

6.                                      Change of Control/Transaction.  The
provisions of the Plan applicable to a Change of Control or a Transaction (as
such terms are defined in the Plan) apply to the option, and, in the event of a
Change of Control or Transaction, the Committee may take such actions as it
deems appropriate pursuant to the Plan.

 

7.                                      Adjustment in Option Shares.  If the
outstanding shares of Stock are increased, decreased, or exchanged for a
different number or kind of shares or other securities, or if additional shares
or new or different shares or other securities are distributed with respect to
shares of Stock, as a result of a reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, or other
similar distribution with respect to such shares of Stock, an appropriate and
equitable adjustment will be made in (i) the total number and/or class of
securities subject to this option and (ii) the Exercise Price.

 

8.                                      Stockholder Rights.  The holder of this
option shall not have any stockholder rights with respect to the Option Shares
until such person shall have exercised the option, paid the Exercise Price and
become a holder of record of the purchased shares.

 

9.                                      Manner of Exercising Option.

 

(a)                                 In order to exercise this option with
respect to all or any part of the Option Shares for which this option is at the
time exercisable, Optionee (or any other person or persons exercising the
option) must take the following actions:

 

(i)                                     Execute and deliver to the Company a
Notice of Exercise for the Option Shares for which the option is exercised or
comply with such other procedures as the Company may establish for notifying the
Company of the exercise of this option for one or more Option Shares.

 

(ii)                                  Pay the aggregate Exercise Price for the
purchased shares in one or more of the following forms:

 

(A)                               cash or check made payable to the Company;

 

6

--------------------------------------------------------------------------------


 

(B)                               with the Company’s approval, shares of Stock
held by Optionee (or any other person or persons exercising the option) for the
requisite period necessary to avoid a charge to the Company’s earnings for
financial reporting purposes and valued at Market Value on the Exercise Date;

 

(C)                               with the Company’s approval, shares of Stock
otherwise issuable under the option but withheld by the Company in satisfaction
of the exercise price, with such withheld shares to be valued at Market Value on
the Exercise Date, or

 

(D)                               through and under the terms and conditions of
any formal cashless exercise program authorized by the Company entailing the
sale of Stock subject to the option in a brokered transaction (other than to the
Company).

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Company in connection with the option
exercise.

 

(iii)                               Furnish to the Company appropriate
documentation that the person or persons exercising the option (if other than
Optionee) have the right to exercise this option.

 

(iv)                              Make appropriate arrangements with the Company
(or Affiliate employing or retaining Optionee) for the satisfaction of all
applicable income and employment tax withholding requirements applicable to the
option exercise.

 

(b)                                 As soon as practical after the Exercise
Date, the Company shall issue to or on behalf of Optionee (or any other person
or persons exercising this option) a certificate for the purchased Option
Shares, with the appropriate legends affixed thereto.

 

(c)                                  In no event may this option be exercised
for any fractional shares.

 

10.                               Compliance with Laws and Regulations.

 

(a)                                 The exercise of this option and the issuance
of the Option Shares upon such exercise shall be subject to compliance by the
Company and Optionee with all applicable requirements of law relating thereto
and with all applicable regulations of any stock exchange (or the Nasdaq
National Market, if applicable) on which the Stock may be listed for trading at
the time of such exercise and issuance.

 

(b)                                 The inability of the Company to obtain
approval from any regulatory body having authority deemed by the Company to be
necessary to the lawful issuance

 

7

--------------------------------------------------------------------------------


 

and sale of any Stock pursuant to this option shall relieve the Company of any
liability with respect to the non-issuance or sale of the Stock as to which such
approval shall not have been obtained.  The Company, however, shall use its best
efforts to obtain all such approvals.

 

11.                               Successors and Assigns.  Except to the extent
otherwise provided in Paragraph 3 or in the Plan, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and Optionee, Optionee’s assigns, the legal
representatives, heirs and legatees of Optionee’s estate and any beneficiaries
of this option designated by Optionee.

 

12.                               Notices.  Any notice required to be given or
delivered to the Company under the terms of this Agreement shall be in writing
and addressed to the Company at its principal corporate offices.  Any notice
required to be given or delivered to Optionee shall be in writing and addressed
to Optionee at the address indicated below Optionee’s signature line on the
Grant Notice.  All notices shall be deemed effective upon personal delivery or
upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

 

13.                               Construction.  This Agreement and the option
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.  All decisions of the
Plan Administrator with respect to any question or issue arising under the Plan
or this Agreement shall be conclusive and binding on all persons having an
interest in this option.

 

14.                               Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the Commonwealth of Massachusetts, without resort to that State’s
conflict-of-laws rules.

 

15.                               Excess Shares.  If the Option Shares covered
by this Agreement exceed, as of the Grant Date, the number of shares of Stock
which may without stockholder approval be issued under the Plan, then this
option shall be void with respect to those excess shares, unless stockholder
approval of an amendment sufficiently increasing the number of shares of Stock
issuable under the Plan is obtained in accordance with the provisions of the
Plan.

 

16.                               Additional Terms Applicable to an Incentive
Option.  In the event this option is designated an Incentive Option in the Grant
Notice, the following terms and conditions shall also apply to the grant:

 

(a)                                 This option shall cease to qualify for
favorable tax treatment as an Incentive Option if (and to the extent) this
option is exercised for one or more Option Shares: (A) more than three
(3) months after the date Optionee ceases to be an Employee for any reason other
than death or Permanent Disability or (B) more than twelve (12) months after the
date Optionee ceases to be an Employee by reason of Permanent Disability.

 

(b)                                 No installment under this option shall
qualify for favorable tax treatment as an Incentive Option if (and to the
extent) the aggregate Market Value (determined at the Grant Date) of the Stock
for which such installment first becomes exercisable hereunder

 

8

--------------------------------------------------------------------------------


 

would, when added to the aggregate value (determined as of the respective date
or dates of grant) of the Stock or other securities for which this option or any
other Incentive Options granted to Optionee prior to the Grant Date (whether
under the Plan or any other option plan of the Company or any Affiliate) first
become exercisable during the same calendar year, exceed One Hundred Thousand
Dollars ($100,000) in the aggregate.  Should such One Hundred Thousand Dollar
($100,000) limitation be exceeded in any calendar year, this option shall
nevertheless become exercisable for the excess shares in such calendar year as a
Nonstatutory Option.

 

(c)                                  Should the exercisability of this option be
accelerated, then this option shall qualify for favorable tax treatment as an
Incentive Option only to the extent the aggregate Market Value (determined at
the Grant Date) of the Stock for which this option first becomes exercisable in
the calendar year in which the acceleration occurs does not, when added to the
aggregate value (determined as of the respective date or dates of grant) of the
Stock or other securities for which this option or one or more other Incentive
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Company or any Affiliate) first become exercisable
during the same calendar year, exceed One Hundred Thousand Dollars ($100,000) in
the aggregate.  Should the applicable One Hundred Thousand Dollar ($100,000)
limitation be exceeded in the calendar year of such acceleration, the option may
nevertheless be exercised for the excess shares in such calendar year as a
Nonstatutory Option.

 

(d)                                 Should Optionee hold, in addition to this
option, one or more other options to purchase Stock which become exercisable for
the first time in the same calendar year as this option, then the foregoing
limitations on the exercisability of such options as Incentive Options shall be
applied on the basis of the order in which such options are granted.

 

9

--------------------------------------------------------------------------------

 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                    Affiliate shall mean any corporation,
partnership, limited liability company, business trust, or other entity
controlling, controlled by or under common control with the Company.

 

B.                                    Agreement shall mean this Stock Option
Agreement.

 

C.                                    Board shall mean the Company’s Board of
Directors.

 

D.                                    Cause shall mean the commission of any act
of fraud, embezzlement or dishonesty by the Optionee, any unauthorized use or
disclosure by the Optionee of confidential information or trade secrets of the
Company (or any Affiliate), or any other intentional misconduct by such person
adversely affecting the business or affairs of the Company (or any Affiliate) in
a material manner.  The foregoing definition shall not in any way preclude or
restrict the right of the Company (or any Affiliate) to discharge or dismiss the
Optionee for any other acts or omissions, but such other acts or omissions shall
not be deemed, for purposes of the Plan, to constitute grounds for termination
for Cause.

 

E.                                     Code shall mean the Internal Revenue Code
of 1986, as amended.

 

F.                                      Committee shall mean the Compensation
Committee of the Board, or such other committee as designed under the Plan to
administer the Plan.

 

G.                                    Company shall mean Leap
Therapeutics, Inc., a Delaware corporation, and any successor corporation to all
or substantially all of the assets or voting stock of Leap Therapeutics, Inc.
which shall by appropriate action adopt the Plan.

 

H.                                   Employee shall mean an individual who is in
the employ of the Company (or any Affiliate), subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance.

 

I.                                        Exercise Date shall mean the date on
which the option shall have been exercised in accordance with Paragraph 9 of the
Agreement.

 

J.                                        Exercise Price shall mean the exercise
price per Option Share as specified in the Grant Notice.

 

K.                                    Exercise Schedule shall mean the schedule
set forth in the Grant Notice pursuant to which the option is to become
exercisable for the Option Shares in one or more installments over the
Optionee’s period of Service.

 

L.                                     Expiration Date shall mean the date on
which the option expires as specified in the Grant Notice.

 

A-1

--------------------------------------------------------------------------------


 

M.                                 Family Member shall mean any of the following
members of the Optionee’s family: any child, stepchild, grandchild, parent,
grandparent, stepparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, bother-in-law or
sister-in-law, including adopting relationships.

 

N.                                    Grant Date shall mean the date of grant of
the option as specified in the Grant Notice.

 

O.                                    Grant Notice shall mean the Notice of
Grant of Stock Option accompanying the Agreement, pursuant to which Optionee has
been informed of the basic terms of the option evidenced hereby.

 

P.                                      Incentive Option shall mean an option
which satisfies the requirements of Code Section 422.

 

Q.                                    Market Value means the value of a share of
Stock on a particular date determined by such methods or procedures as may be
established by the Committee.  Unless otherwise determined by the Committee, the
Market Value of Stock as of any date is the closing price for the Stock as
reported on the New York Stock Exchange (or on any other national securities
exchange on which the Stock is then listed) for that date or, if no closing
price is reported for that date, the closing price on the first following date
for which a closing price is reported.

 

R.                                    Nonstatutory Option shall mean an option
not intended to satisfy the requirements of Code Section 422.

 

S.                                      Notice of Exercise shall mean the notice
of option exercise in the form prescribed by the Company.

 

T.                                     Option Shares shall mean the number of
shares of Stock subject to the option as specified in the Grant Notice.

 

U.                                    Optionee shall mean the person to whom the
option is granted as specified in the Grant Notice.

 

V.                                    Permanent Disability shall mean the
inability of Optionee to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which is expected to
result in death or to be of continuous duration of twelve (12) months or more.

 

W.                                 Plan shall mean the Company’s Amended and
Restated 2012 Equity Incentive Plan.

 

X.                                    Plan Administrator shall mean the Board,
the Committee, or a committee acting in its capacity as administrator of the
Plan.

 

A-2

--------------------------------------------------------------------------------


 

Y.                                    Service shall mean the Optionee’s
performance of services for the Company (or any Affiliate, whether now existing
or subsequently established) in the capacity of an Employee, a non-employee
member of the Board or a consultant or advisor.  The Optionee shall be deemed to
cease Service immediately upon the occurrence of either of the following
events:  (i) the Optionee no longer performs services in any of the foregoing
capacities for the Company or any Affiliate or (ii) the entity for which the
Optionee is performing such services ceases to remain an Affiliate of the
Company, even though the Optionee may subsequently continue to perform services
for that entity.  Service shall not be deemed to cease during a period of
military leave, sick leave or other personal leave approved by the Company;
provided, however, that for a leave which exceeds three (3) months, Service
shall be deemed, for purposes of determining the period within which any
outstanding option held by a Optionee may be exercised as an Incentive Option,
to cease on the first day immediately following the expiration of such three
(3)-month period, unless the Optionee is provided with the right to return to
Service following such leave either by statute or by written contract.  Except
to the extent otherwise required by law or expressly authorized by the Plan
Administrator or by the Company’s written policy on leaves of absence, no
Service credit shall be given for vesting purposes for any period the Optionee
is on a leave of absence.

 

Z.                                     Stock shall mean common stock, par value
$0.001 per share, of the Company.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PLAN SUMMARY AND PROSPECTUS

 

[Circulated Separately]

 

B-1

--------------------------------------------------------------------------------
